Citation Nr: 1126198	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to November 1985 and February 1987 to February 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for hypertension and gout.  In March 2006, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in April 2007.

The Veteran was scheduled for a Travel Board hearing in April 2009.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In October 2009, the Board remanded the Veteran's claims of entitlement to service connection for hypertension and gout to the Appeals Management Center (AMC) for further evidentiary development, including obtaining any outstanding treatment records and providing the Veteran with VA examinations.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC sent the Veteran a letter in November 2009 asking him to identify any outstanding treatment records.  Additionally, the Veteran was afforded VA examinations for his hypertension and gout in January 2011.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

In a January 2011 rating decision, the AMC granted entitlement to service connection for hypertension.  This grant of service connection is considered a full grant of the benefit on appeal for the Veteran's hypertension claim.  As such, the claim of entitlement to service connection for hypertension is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claim of entitlement to service connection for gout.

The Veteran contends that his current gout symptoms, including knee pain, are the result of his military service.  Specifically, he asserts that he sought treatment for knee pain in service and has experienced pain and swelling in his knees since his time in the military.  He, therefore, believes service connection is warranted.

The Veteran was afforded a VA examination in January 2011.  At that time, the examiner diagnosed the Veteran with chronic recurrent gout with recurrent acute flare ups involving the knees, ankles, and elbows and degenerative osteoarthritis of the bilateral knees.  He opined that the Veteran's gout was not caused by his military service because the service treatment records were negative for any findings of possible gout or elevated uric acid and only included a single treatment record relating to swelling in the right lower leg/calf region.  The Board's review of the service treatment records reflects multiple treatment records, dated in December 1988, showing complaints of right calf swelling and pain with no final diagnosis, and a November 1990 treatment record reflecting complaints of right elbow edema.  There is no indication that any uric acid test was performed or showed uric acid levels within normal limits.  The absence of a uric acid test is not sufficient to support the examiner's conclusion that the Veteran did not have elevated uric acid levels or gout in service.  Further, the examiner did not address the November 1990 treatment record relating to the right elbow.  In light of these deficiencies, the January 2011 VA examiner's opinion is not sufficient to render a decision on the issues of service connection for gout.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for gout must be remanded for a new VA examination and opinion.

Additionally, there is some confusion in the record as to whether there are outstanding Social Security Administration (SSA) records.  A December 2007 response from SSA indicated that no records could be found for the Veteran.  However, handwritten note states that SSA called in January 2008 and indicated that the Veteran's records had been located.  In June 2008, two replies were received from SSA.  One reply checked a box for "other" and provided a reason that is illegible.  The second reply indicated that the Veteran's medical record could not be located.  In light of this confusion, on remand, the AMC should clarify whether there are available SSA records and, if so, associate them with the claims file.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2010).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact SSA to clarify whether there are any records available for the Veteran.  If a positive response is received, obtain and associate with the claims file all SSA records regarding the Veteran's disability claim and any medical records relied upon to make its decision.  If, after making reasonable efforts, the AMC cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AMC must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2.  Copies of updated treatment records pertaining to treatment of the Veteran's gout should be obtained and added to the claims file, to specifically include private emergency room records dated shortly after service discharge, which the Veteran has indicated showed elevated uric acid levels and diagnosed gout.

3.  Following completion of the above, schedule the Veteran for an examination with an appropriate examiner in order to determine the etiology of his gout.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, including the December 1988 and November 1990 service treatment records showing right knee and right elbow complaints.  The examination report should reflect that such a review was conducted.

The examiner must state whether the Veteran's currently diagnosed gout was incurred or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his active duty service, or is otherwise related thereto.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for gout should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

